Mr. Presiding Justice McSurely delivered the opinion of the court. 4. Trial, § 186*—questions considered on motion to direct a verdict. On motion' to direct a verdict, it is not for the court to consider whether the evidence is weak or strong, or whether or not discredit has been cast upon it by cross-examination. All such matters are for the jury to weigh and pass upon. 5. Appeal and error, § 606*—what necessary to preserve ruling on motion to direct a verdict. Ruling of court denying a motion to direct a verdict for defendant is preserved by exception taken to the ruling, without the necessity of any further motion, not even the motion for a new trial. 6. Appeal and error, § 607*—when special findings of jury not reviewahle. Special findings of jury are conclusive when not asked to be set aside on motion for a new trial.